 Case 2:20-cv-02129-PKH Document 11                 Filed 04/07/21 Page 1 of 1 PageID #: 42




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION

CLEITUS TYLER                                                                           PLAINTIFF

   v.                                      No. 2:20-CV-02129

JOHN ALLEN METCALF
and KNIGHT TRANSPORTATION, INC.                                                     DEFENDANTS

                                              ORDER

        Before the Court is Plaintiff’s motion (Doc. 10) to dismiss the case with prejudice. Rule

41(a)(2) of the Federal Rules of Civil Procedure provides “an action may be dismissed at the

plaintiff’s request only by court order, on terms that the court considers proper.” Plaintiff’s motion

to dismiss will be granted.

        IT IS THEREFORE ORDERED that the motion (Doc. 10) to dismiss is GRANTED and

this case is DISMISSED WITH PREJUDICE.

        IT IS SO ORDERED this 7th day of April, 2021.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE
